DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hacikadiroglu (US 2017/0354556, Haci from now on).
discloses a transport and support apparatus comprising: 
a mobile chassis (10); 
a lifting mechanism comprised of 
an actuator (26) assembled on the mobile chassis; 
at least one lifting arm (20) connected to and extending from the actuator, and driven to pivot upward or downward by the actuator (see figures 2 and 4); and 
an armpit (23) supporting device assembled on an upper end of the lifting arm; and 

a seat supporting mechanism (70) mounted on the mobile chassis; and 
a seat plate (60,62,64) mounted on two seating arms (see figure below) of the seat supporting mechanism, and connected to and driven by two driving assemblies (rising cylinders 72,74,84,86) respectively to form a seat.
Regarding claim 2, wherein two motorized wheels (12, see Para. 0084) are assembled on a front portion of the mobile chassis and are located on left and right sides of the mobile chassis respectively (see figure 1); and multiple supporting wheels (13, see figure 15) are assembled on the rear portion of the mobile chassis.

    PNG
    media_image1.png
    373
    333
    media_image1.png
    Greyscale
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers (US 2005/0283906) in view of Hacikadiroglu (US 2017/0354556) {{Haci from now on}}. Summers discloses a transport and support apparatus comprising: 
a mobile chassis (10); 
a lifting mechanism comprised of 
an actuator (22) assembled on the mobile chassis; 
at least one lifting arm (17) connected to and extending from the actuator, and driven to pivot upward or downward by the actuator (see figure 1 and 2); and 
an armpit (16,38,39,36,37,40,44 and 46) supporting device assembled on an upper end of the lifting arm; and 
a seating assembly comprised of 
a seat supporting mechanism (35) mounted on the mobile chassis; and 
a seat plate (42) mounted on two seating arms (arms holding the seat plate 42, there is two, see figures 1,3) of the seat supporting mechanism, and connected to and driven by two driving assemblies (54,56) respectively to form a seat.
Summers does not mention two seat plates. However, Haci discloses a transport apparatus comprising: a pair of curved seat plates (60, see figure 10). It would have been 

Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 3, the “two embracing arms mounted on left and right sides of the chest rest respectively in combination with what has been claimed in claim 1, were not found during the search.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MARLON A ARCE/Examiner, Art Unit 3611                        

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611